Order entered January 28, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-00868-CR

                       JUAN GABRIEL SOSA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F16-12055-L

                                      ORDER

      Appellant, who was convicted of continuous sexual abuse of a child under

fourteen years of age, filed his supplemental brief on January 20, 2021. Although

appellant generally refers to the victim as the “complaining witness,” he uses the

victim’s name when quoting portions of the record. This Court does not allow a

party to file a brief that discloses the names of victims or witnesses who were

children at the time of the offenses, or the names of any other children discussed or

identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an
electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined.

Sensitive data consists of . . . a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.”). Accordingly,

we STRIKE appellant’s supplemental brief.

      We ORDER appellant to refile, within TEN DAYS of the date of this order,

a supplemental brief that identifies the victim and any others who were children at

the time of this or any other offense either generically (for example, “victim”) or

by initials only, including when quoting relevant portions of the record, giving a

statement of the case, or attaching an appendix.

      We DIRECT the Clerk to send copies of this order to Niles Illich and the

Dallas County District Attorney.




                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE